United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1486
Issued: December 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 10, 2013 appellant, through her attorney, filed a timely appeal from a May 7,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. As more than 180 days elapsed from the date of the last merit
decision of January 3, 2012 to the filing of this appeal on June 10, 2013, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does
not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of her claim on the grounds that her request was untimely filed and failed to demonstrate
clear evidence of error.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board.2 By decision dated January 3, 2012, the
Board affirmed a March 17, 2011 OWCP merit decision which denied appellant’s claim for a
recurrence of disability due to a change in the nature and extent of her light-duty job
requirements or a change in the nature and extent of her employment-related condition. The
facts of the case, as set forth in the prior decision, are hereby incorporated by reference.
On August 7, 2012 appellant, through her attorney, requested reconsideration of the
January 3, 2012 decision. He submitted a July 19, 2012 medical report from Dr. Thomas Paul
McDermott, Jr., a Board-certified hand surgeon. In a February 11, 2013 letter, counsel indicated
that appellant had not yet received confirmation of her request for reconsideration.
By letter dated April 3, 2013, OWCP acknowledged receipt of appellant’s request for
reconsideration dated August 7, 2012.
By decision dated May 7, 2013, OWCP denied appellant’s reconsideration request on the
grounds that it was untimely filed and failed to present clear evidence of error. The decision
stated that her request was received on February 19, 2013.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.3
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.4 The oneyear period begins on the date of the original decision. However, a right to reconsideration
within one year accompanies any subsequent merit decision on the issues. This includes any
hearing or review of the written record decision, any denial of modification following
reconsideration, any merit decision by the Board and any merit decision following action by the
Board.5
ANALYSIS
In its May 7, 2013 decision, OWCP denied appellant’s August 7, 2012 request for
reconsideration finding that it was untimely filed and failed to present clear evidence of error.
2

Docket No. 11-1324 (issued January 3, 2012). On July 2, 2003 appellant, then a 40-year-old secretary, filed an
occupational disease claim alleging that she developed carpal tunnel syndrome due to factors of her federal
employment, including constant typing and computer work. OWCP accepted the claim for bilateral carpal tunnel
syndrome and authorized release surgeries performed on July 3 and August 7, 2003.
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See D.G., 59 ECAB 455 (2008); Veletta C. Coleman, 48 ECAB 367 (1997); Leon D. Faidley, Jr., supra note 4
at 111 (1989).

2

The Board finds that it improperly determined that appellant’s request for reconsideration was
not timely filed within the one-year time limitation period set forth in 20 C.F.R. § 10.607.
On January 3, 2012 the Board issued a decision affirming a March 17, 2011 OWCP merit
decision which denied appellant’s claim for a recurrence of disability. Accordingly, appellant
had one year from January 3, 2012 to make a timely request for reconsideration.6 In its May 7,
2013 decision, OWCP stated that her request for reconsideration was received on
February 19, 2013. It determined that the request was not within the one-year time limitation.
The record, however, establishes that the request was filed on August 7, 2012 as confirmed by an
April 3, 2013 letter from OWCP to appellant’s counsel. The Board finds that the August 7, 2012
request for reconsideration was within one year of the last merit decision dated January 3, 2012.
Appellant’s request for reconsideration is therefore timely.
The Board finds that OWCP improperly denied appellant’s reconsideration request by
applying the legal standard for cases where reconsideration is requested after more than one year
has elapsed.7 OWCP should have applied the standard reserved for timely reconsideration
requests as set forth in 20 C.F.R. § 10.606(b)(3).8 Since OWCP erroneously reviewed the
evidence submitted in support of appellant’s reconsideration request under the more stringent
clear evidence of error standard, the Board will remand the case for review of the evidence under
the proper standard of review for a timely reconsideration request.9
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s case for further
review of her claim on the grounds that her request was untimely filed and failed to demonstrate
clear evidence of error.

6

See id. A right to reconsideration within one year accompanies any subsequent merit decision on the issues.

7

See C.J., Docket No. 12-1570 (issued January 16, 2013).

8

20 C.F.R. § 10.606(b)(3) of OWCP regulations provide that an application for reconsideration must be in
writing and set forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.
9

In light of the disposition of this case, the Board will not address counsel’s arguments on appeal.

3

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2013 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
decision of the Board.
Issued: December 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

